Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Balamuth USP 3,585,991, in further view of Dahlquist USP 6,027,464, and in further view of Gazit US 2020/0086077.

Regarding claim 1, Balamuth teaches equipment for providing an environment in which to conduct a successful psychotherapy session (column 1 lines 20-24) with a subject with a chronic pain condition comprising: 
 	a water tank (14) filled with body temperature water (column 1 lines 29-44) that is large enough for the subject to enter and be submerged to the neck; The tub is large enough for a subject to be submerged up to the neck.
	Balamuth fails to teach waterproof gloves.
	Dahlquist also teaches a known water therapy apparatus wherein the patient is in the water proof suit (including gloves) (abstract) and see figures 1-2.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize a water proof suit (and 
	Balamuth fails to teach a vibration device in each palm.
	Gazit also teaches treating psychotherapy treatment wherein chronic pain may be treated with vibrating devices in either hand and alternative back and forth between hands with wireless means [0003, 0039, 0049].  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize vibrating devices in each palm with wireless means as taught by Gazit, as Gazit teaches EMDR may effectively treat chronic pain by utilizing bilateral stimulation [abstract and 0003].
	The combination of Balamuth, Dahlquist, and Gazit teaches a waterproof right glove containing a right side wireless vibration device in the palm; a waterproof left glove containing a left side wireless vibration device in the palm which receives signals on a different frequency than the right side wireless vibration device; a controller capable of sending wireless signals that cause the right side wireless vibration device and the left side wireless vibration device to vibrate in an alternating pattern.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize different frequencies as to wirelessly communication between different elements they require separate communication means to alternate between devices.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Balamuth USP 3,585,991, in further view of Dahlquist USP 6,027,464, and in further view of Gazit US 2020/0086077 as applied to claim 1 above Kobata US 2004/0156522.


Regarding claim 2, the combination of Balamuth, Dahlquist, and Gazit teaches equipment of claim 1, Balamuth teaches headphone capable of sending pre-recorded sounds to the headphones that are useful for the psychotherapy session (column 2 lines 45-55).
	The combination fails to teach with a set of wireless waterproof headphones and a controller.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize wireless headphones as taught by Kobata as Kobata teaches wireless headphones are known in the art [0006]and provide a convenience over wired headphones.  


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Balamuth USP 3,585,991 and in further view of Kobata US 2004/0156522.

Regarding claim 3, Balamuth teaches a equipment for providing an environment in which to conduct a successful psychotherapy session (column 1 lines 20-24) for a subject with a chronic pain condition comprising: 
 	Balamuth teaches headphone capable of sending pre-recorded sounds to the headphones that are useful for the psychotherapy session (column 2 lines 45-55) with left and right ear pieces;
a water tank (14) filled with body temperature water (column 1 lines 29-44) that is large enough for the subject to enter and be submerged to the neck; The tub is large enough for a subject to be submerged up to the neck.
 	The combination fails to teach with a set of wireless waterproof headphones and a controller.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize wireless headphones as 
 	a controller (column 3 lines 30-41) capable of sending wireless signals to the headphones creating tones in the rights side ear piece and left side earpiece in an alternating pattern.  


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Griffith “Why Psychotherapy Helps the Patient in Chronic Pain” Psychiatry 2008, Balamuth USP 3,585,991, in further view of Dahlquist USP 6,027,464, and in further view of Gazit US 2020/0086077.

Regarding claim 4, Griffith teaches a method for a therapist to conduct a psychotherapy session with a subject with a chronic pain condition wherein the use of water may be effective if the patient is in chronic pain.  
	Griffith fails to teach a method including the particular of the glove, headphones, and water tank.  
	Balamuth teaches equipment for providing an environment in which to conduct a successful psychotherapy session (column 1 lines 20-24) with a subject comprising: 
 	a water tank (14) filled with water (column 1 lines 29-44) that is large enough for the subject to enter and be submerged to the neck; The tub is large enough for a subject to be submerged up to the neck.
Balamuth fails to explicitly teach the bath is body temperature water, however, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize sufficiently warm enough water to ensure the patient is not overly cold.

	Dahlquist also teaches a known water therapy apparatus wherein the patient is in the water proof suit (including gloves) (abstract) and see figures 1-2.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize a water proof suit (and glove), as Dalhlquist teaches that water therapy utilizing a waterproof suit is effective for treating chronic pain (column 1 lines 15-27 and abstract).
	Balamuth fails to teach a vibration device in each palm.
	Gazit also teaches treating psychotherapy treatment wherein chronic pain may be treated with vibrating devices in either hand and alternative back and forth between hands with wireless means [0003, 0039, 0049].  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize vibrating devices in each palm with wireless means as taught by Gazit, as Gazit teaches EMDR may effectively treat chronic pain by utilizing bilateral stimulation [abstract and 0003].
	The combination of Balamuth, Dahlquist, and Gazit teaches a waterproof right glove containing a right side wireless vibration device in the palm; a waterproof left glove containing a left side wireless vibration device in the palm which receives signals on a different frequency than the right side wireless vibration device; a controller capable of sending wireless signals that cause the right side wireless vibration device and the left side wireless vibration device to vibrate in an alternating pattern.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize different frequencies as to wirelessly communication between different elements they require separate communication means to alternate between devices.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Griffith “Why Psychotherapy Helps the Patient in Chronic Pain” Psychiatry 2008, Balamuth USP 3,585,991, in further view of Dahlquist USP 6,027,464, in further view of Gazit US 2020/0086077, and in further view of Kobata US 2004/0156522.

Regarding claim 5, Griffith teaches a method for a therapist to conduct a psychotherapy session with a subject with a chronic pain condition wherein the use of water may be effective if the patient is in chronic pain.  
	Griffith fails to teach a method including the particular of the glove, headphones, and water tank.  
	Balamuth teaches equipment for providing an environment in which to conduct a successful psychotherapy session (column 1 lines 20-24) with a subject comprising: 
 	a water tank (14) filled with body temperature water (column 1 lines 29-44) that is large enough for the subject to enter and be submerged to the neck; The tub is large enough for a subject to be submerged up to the neck. 
Balamuth fails to explicitly teach the bath is body temperature water, however, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize sufficiently warm enough water to ensure the patient is not overly cold.
	Griffith fails to teach waterproof gloves.
	Dahlquist also teaches a known water therapy apparatus wherein the patient is in the water proof suit (including gloves) (abstract) and see figures 1-2.  As shown, Dahlquist also teaches filling the 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize a water proof suit (and glove), as Dalhlquist teaches that water therapy utilizing a waterproof suit is effective for treating chronic pain (column 1 lines 15-27 and abstract).
	Balamuth fails to teach a vibration device in each palm.
	Gazit also teaches treating psychotherapy treatment wherein chronic pain may be treated with vibrating devices in either hand and alternative back and forth between hands with wireless means [0003, 0039, 0049].  Gazit teaches the therapist sending sounds that trigger the subject's memories, [0004-0010].  Gazit teaches this is part of effective desensitization and reprocessing.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize vibrating devices in each palm with wireless means and sounds that trigger subject memories as taught by Gazit, as Gazit teaches EMDR may effectively treat chronic pain by utilizing bilateral stimulation [abstract and 0003].
	The combination of Balamuth, Dahlquist, and Gazit teaches a waterproof right glove containing a right side wireless vibration device in the palm; a waterproof left glove containing a left side wireless vibration device in the palm which receives signals on a different frequency than the right side wireless vibration device; a controller capable of sending wireless signals that cause the right side wireless vibration device and the left side wireless vibration device to vibrate in an alternating pattern.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize different frequencies as to wirelessly communication between different elements they require separate communication means to alternate between devices.

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize wireless headphones as taught by Kobata as Kobata teaches wireless headphones are known in the art [0006]and provide a convenience over wired headphones.  
 	a controller (column 3 lines 30-41) capable of sending wireless signals to the headphones creating tones in the rights side ear piece and left side earpiece in an alternating pattern.  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Griffith “Why Psychotherapy Helps the Patient in Chronic Pain” Psychiatry 2008, in further view of Balamuth USP 3,585,991, in further view of Gazit US 2020/0086077, and in further view of Kobata US 2004/0156522.

Regarding claim 6, Griffith teaches a method for a therapist to conduct a psychotherapy session with a subject with a chronic pain condition wherein the use of water may be effective if the patient is in chronic pain.  
	Griffith fails to teach a method including the particular of the glove, headphones, and water tank.  
	Balamuth teaches equipment for providing an environment in which to conduct a successful psychotherapy session (column 1 lines 20-24) with a subject comprising: 
 	a water tank (14) filled with body temperature water (column 1 lines 29-44) that is large enough for the subject to enter and be submerged to the neck; The tub is large enough for a subject to be submerged up to the neck. 

	Griffith fails to teach using a controller capable of sending wireless signals to the right side earpiece of the headphones and the left side earpiece of the headphones in an alternating pattern, the therapist sending alternating wireless signals to cause tones to sound in the right side earpiece and left side earpiece in an alternating pattern.
	Gazit also teaches treating psychotherapy treatment wherein chronic pain may be treated with the therapist sending sounds that trigger the subject's memories, [0004-0010].  Gazit teaches this is part of effective desensitization and reprocessing.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize sounds that trigger subject memories as taught by Gazit, as Gazit teaches EMDR may effectively treat chronic pain by utilizing bilateral stimulation [abstract and 0003].
	The combination of Balamuth and Gazit teaches a receives signals on a different frequency than the right side wireless device; a controller capable of sending wireless signals that cause the right side wireless device and the left side wireless device to provide signals in alternating pattern.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize different frequencies as to wirelessly communication between different elements they require separate communication means to alternate between devices.
 	The combination fails to teach with a set of wireless waterproof headphones and a controller.  

 	a controller (column 3 lines 30-41) capable of sending wireless signals to the headphones creating tones in the rights side ear piece and left side earpiece in an alternating pattern.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Robert Hodge, at (571)272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/22/2021